 PALMER HOUSE HILTON
 1 Palmer House Hilton 
and
 Mohamad Safavi 
  UNITE HERE, Local 1 
and
 Mohamad Safavi.  
Cases 
13ŒCAŒ44223 and
 13ŒCBŒ18772
 October 12, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE 
 AND 
HAYES
 On February 12, 2009, the two sitting members of the 
Board issued a Decision and Order in this procee
ding, 
which is reported at 353 NLRB 851
 (2009)
.1  Thereafter, 
each Respondent filed a petition for review in the United 
States Court of Appeals for the D.C. Circuit, and the 
General Counsel filed a cross
-appli
cation for enforc
e-ment.  On June
 17, 2010, the United States Supreme 
1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh delegated to Members Lie
bman, 
Schaumber, and K
irsanow, as a three
-member group, all of the po
wers 
of the National Labor Relations Board in anticipation of the expiration 
of the terms of Members Kirsanow and Walsh on Dece
mber 31, 2007.  
Therea
fter, pursuant to this delegation, the two sitting members i
ssued 
decisions and orders in unfair labor practice and representation cases.
 Court issued its decision in 
New Process Steel, L.P. v. 
NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of 
the Act, in order to exercise the del
egated authority of the 
Board, a dele
gee group of at least three members must be 
mai
ntained.  Thereafter, the court of appeals remanded 
this case for further proceedings consistent with the S
u-preme Court™s decision.   
 The National Labor Relations Board has del
egated its 
authority in this pro
ceeding to a three
-member panel.
2   The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has d
e-cided to affirm the judge™s rulings, findings, and concl
u-sions and to adopt the recommended Order to the extent
 and for the reasons stated in the decision reported at 353 
NLRB 851 (2009), which is incorporated herein by re
f-erence.
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative eco
nomy, 
the panel includes the remaining member wh
o participated in the orig
i-nal decision.  Furthermore, 
under the Board™s standard pr
ocedures 
applicable to all cases assigned to a panel, the Board Me
mbers not 
assigned to the panel had the opportunity to participate in the adjudic
a-tion of this case at any
 time up to the issuance of this decision.
  356 NLRB No. 2
                                                                                                                       